992 F.2d 1219
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NATIONAL UNION FIRE INS. CO. OF PITTSBURGH, Plaintiff-Appellant,v.FIDELITY & DEPOSIT CO. OF MARYLAND, Defendant-Appellee
No. 91-16714.
United States Court of Appeals, Ninth Circuit.
April 28, 1993.

Before SCHROEDER, PREGERSON and D.W. NELSON, Circuit Judges.

ORDER

1
The district court order September 23, 1991 is AFFIRMED.


2
So ordered.